255 F.2d 284
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.EAST TEXAS STEEL CASTINGS COMPANY, Inc., Respondent.
No. 14459.
United States Court of Appeals Fifth Circuit.
May 15, 1958, Rehearing Denied June 11, 1958.

Marcel Mallet-Prevost, Asst. Gen. Counsel, N.L.R.B., Thomas J. McDermott, Associate Gen. Counsel, N.L.R.B., Washington, D.C., Jerome D. Fenton, Gen. Counsel, Frederick U. Reel, Rosanna A. Blake, Attorneys, N.L.R.B., Washington, D.C., for petitioner.
O. B. Fisher, J. D. McLaughlin, Paris, Tex., for respondent.
Before HUTCHESON, Chief Judge, and BORAH and RIVES, Circuit Judges.
PER CURIAM.


1
In May 1954, we entered a decree modifying and enforcing, as so modified, an order of the National Labor Relations Board, which directed the respondent, East Texas Steel Castings Co., Inc., among other things, to offer reinstatement to ten named employees and to make them whole for any loss of pay they may have suffered by reason of respondent's discrimination against them.  N.L.R.B. v. East Texas Steel Castings Co., Inc., 5 Cir., 211 F.2d 813.


2
Informal negotiations to fix the precise amount of back pay due these employees failing, the Board ordered a further hearing before a trial examiner for the purpose of taking evidence and determining the amount of the loss suffered by each employee.  And upon all the evidence contained in the record of this proceeding, the Board issued a supplemental order directing respondent to pay the amounts which it found to be due.  The matter is now before the court on the Board's motion for the entry of a supplemental decree specifying the amounts of back pay due the employees and directing respondent to pay such amounts to them.


3
We have carefully examined both the record and the briefs with regard to each of the employees whose back pay determination is in dispute and are of the opinion that the findings of the Board are supported by substantial evidence on the record considered as a whole, and that the formula used by the Board in computing the amount of back pay was within the discretionary power of the Board, was not arbitrary, and bears an appropriate relation to the policies of the National Labor Relations Act, 29 U.S.C.A. 151 et seq. Phelps Dodge Corp. v. N.L.R.B., 313 U.S. 177, 61 S. Ct. 845, 85 L. Ed. 1271; N.L.R.B. v. Kartarik, Inc., 8 Cir., 227 F.2d 190.


4
It is accordingly hereby ordered, adjudged and decreed that the respondent, East Texas Steel Castings Co., Inc., its officers, agents, successors, and assigns, shall pay to the employees named in the Appendix attached hereto, who were found to have been discriminated against by a Board Decision and Order issued June 30, 1952, as enforced by this Court, net back pay in the amounts set out in the Appendix.


5
         APPENDIX.
W. C. Bogan ...... $2,628.03
Burley French ..... 1,993.85
Ezekiel Rogers ...... 298.51
Rufus Denton ...... 1,746.66
Lois Gentry ....... 3,800.39
Z.B. Jones ........ 4,262.74
Garland Newsome ... 3,019.19
T.L. Lockridge ...... 482.75
R.H. Jones ........ 2,406.29
A.L. Christian .... 2,120.24